Exhibit 10.1 ASSET PURCHASE AND SALE AGREEMENT THIS ASSET PURCHASE AND SALE AGREEMENT (“ Agreement ”) is made and entered into this 22 day of June, 2015 (the “Effective Date”), by and between IMK GROUP, INC., a Delaware corporation (“ Assignor ”), and BUDDY YOUNG, an individual, (“ Assignee ”), with respect to the following: RECITALS WHEREAS: A.Assignor is in the business of manufacturing and distributing cosmetics products; B.Since 2008 Assignor has also been in the business of producing and distributing self–improvement, educational and workforce training videos (“ Legacy Business ”); C.Assignor no longer wishes to conduct the Legacy Business; D.Assignee wishes to purchase and acquire from Assignor, and Assignor wishes to sell and transfer to Assignee, all of Assignor’s assets related exclusively to the Legacy Business (“ Legacy Assets ”) in exchange for the assumption by Assignee of all of the liabilities related exclusively to the Legacy Business (“ Legacy Liabilities ”); and E.The parties wish to set forth in this Agreement the terms and conditions of the purchase and sale of the Legacy Assets and the assignment and assumption of the Legacy Liabilities. NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency of which is hereby acknowledged, the parties hereby agree as follows: 1.Transfer of Assets and Assignment and Assumption of Liabilities. a.
